IN THE SUPREME COURT OF TEXAS
                                       ══════════
                                        No. 18-0781
                                       ══════════

            ELECTRIC RELIABILITY COUNCIL OF TEXAS, INC., PETITIONER,

                                                v.


  PANDA POWER GENERATION INFRASTRUCTURE FUND, LLC, D/B/A PANDA POWER
                      FUNDS, ET AL., RESPONDENTS

            ══════════════════════════════════════════
                        ON PETITION FOR REVIEW FROM THE
                 COURT OF APPEALS FOR THE FIFTH DISTRICT OF TEXAS
            ══════════════════════════════════════════

                            ~ consolidated for oral argument with ~

                                       ══════════
                                        No. 18-0792
                                       ══════════


 IN RE PANDA POWER INFRASTRUCTURE FUND, LLC, D/B/A PANDA POWER FUNDS,
                           ET. AL., RELATORS


            ══════════════════════════════════════════
                      ON PETITION FOR WRIT OF MANDAMUS
            ══════════════════════════════════════════


       JUSTICE GUZMAN, joined by JUSTICE LEHRMANN and JUSTICE DEVINE, dissenting.


       Courts are obliged to respect constraints on jurisdiction at all times, and we are duty bound

to refuse to exercise jurisdiction beyond Constitutional limits. But we have an equally compelling
duty to “exercise as much jurisdiction over the case as the Constitution allows.”1 The relationship

between these opposing forces was powerfully articulated 200 years ago in Cohens v. Virginia:

        It is most true that this court will not take jurisdiction if it should not; but it is equally
        true, that it must take jurisdiction if it should. The judiciary cannot, as the legislature
        may, avoid a measure because it approaches the confines of the constitution. We
        cannot pass it by because it is doubtful. With whatever doubts, with whatever
        difficulties, a case may be attended, we must decide it, if it be brought before us. We
        have no more right to decline the exercise of jurisdiction which is given, than to usurp
        that which is not given. The one or the other would be treason to the constitution. 2

The Court abdicates its Constitutional duty in this case by declining to resolve the merits of a

dispute the entire Court and both parties agree is live, legally cognizable, and of escalating

importance to the parties and the public. While the Court has discretion to decline jurisdiction, we

have no discretion to deny its existence. I respectfully dissent.

           In concluding the mandamus proceeding is “procedurally moot,” the Court applies the

mootness doctrine contrary to its constitutional underpinnings. A case becomes moot when the

parties lack (1) a justiciable controversy between them or (2) a “legally cognizable interest in the

outcome[.]”3 When either circumstance exists, any judicial decision would constitute an improper

advisory opinion because the court either cannot grant the requested relief or cannot “otherwise

affect the parties’ rights or interests.” 4 Panda Power’s mandamus petition is not moot because

neither mootness element is satisfied, as the Court is compelled to acknowledge. 5


    1
     In re Allcat Claims Serv., L.P., 356 S.W.3d 455, 462 (Tex. 2011) (orig. proceeding) (citing Love v. Wilcox, 28
S.W.2d 515, 522 (Tex. 1930)).
    2
        19 U.S. 264, 400 (1821).
    3
      State ex rel. Best v. Harper, 562 S.W.3d 1, 6 (Tex. 2018) (quoting Williams v. Lara, 52 S.W.3d 171, 184 (Tex.
2001)).
    4
      Id. (quoting Heckman v. Williamson County, 369 S.W.3d 137, 162 (Tex. 2012)). An advisory opinion is one
that addresses only a hypothetical injury as opposed to remedying a real, concrete harm. Tex. Ass’n of Bus. v. Tex.
Air Control Bd., 852 S.W.2d 440, 444 (Tex. 1993) (citing Allen v. Wright, 468 U.S. 737, 751 (1984)).
    5
        Ante at 11-12.

                                                        2
           A controversy is “justiciable” if the parties have a real and concrete dispute between them,

not merely a hypothetical one.6 Every member of the Court agrees the parties to this original

proceeding have a justiciable controversy. 7 Parties have a “legally cognizable interest in the

outcome” if the Court’s action on the merits can affect their rights or interests. 8 The Court agrees,

as it must, that “the parties have a legally cognizable interest in the resolution of th[e] issues”

presented. 9 The Court nonetheless concludes that resolving those issues would result in an

advisory opinion because the relief Panda has requested would be ineffective. 10 That is incorrect.

The injury alleged here is not only real and concrete but also amenable to mandamus relief.

           As discussed in CHIEF JUSTICE HECHT’s dissenting opinion, the Court’s mootness analysis

fundamentally misunderstands the nature of the relief requested and our mandamus jurisdiction. 11

Panda prayed for mandamus relief this Court has the power to grant, and the court of appeals has

the power to execute. 12 In holding otherwise, the Court’s mootness analysis consistently conflates

an appeal, in which a court acts on an order or judgment, with mandamus relief, which is a

command against a respondent rather than action on an order or judgment.13 The Court’s faulty


    6
        Bonham State Bank v. Beadle, 907 S.W.2d 465, 467 (Tex. 1995).
    7
        Ante at 11-12; ante at 3 (HECHT, C.J., dissenting).
    8
        Heckman, 369 S.W.3d at 162 (citing VE Corp. v. Ernst & Young, 860 S.W.2d 83, 84 (Tex. 1993)).
    9
        Ante at 12.
    10
       Id. at 12-14. The Court’s assertion that I have not considered whether mandamus relief would be effective is
verifiably inaccurate. Id. at 8 n.9. Indeed, because the entire Court agrees the issues are live and cognizable, the
analytical focus of both dissenting opinions is the effectiveness of mandamus relief.
    11
         See ante at 6-8 (HECHT, C.J., dissenting).
    12
         See id.
    13
       See ante at 10-17, 13 n.17. The Court offers no reason why a mandamus writ against the court of appeals would
not be effective except for its fundamental misunderstanding that mandamus relief acts on the trial court’s order or
judgment or requires action by the trial court in this case. Unlike remedies granted by appeal, a mandamus writ is not
an action on an order or judgment but is instead an order against the respondent to correct a clear abuse of discretion.
See TEX. R. APP. P. 52.3 (“[T]he person against whom relief is sought—whether a judge, court, tribunal, officer, or


                                                              3
premise permeates its entire analysis.            Our mandamus jurisdiction is original, not derivative of

the trial court’s order or judgment, and it imbues this Court with the power to command the court

of appeals to rectify its own error that has merged into and remains live in a proceeding that is

currently pending before that court.14 If the trial court did not abuse its discretion, then the court

of appeals abused its discretion in granting mandamus relief.15 And knowing that any error can

be corrected, the court of appeals has held the appeal in abeyance awaiting our command.

           There exists no limitation on our mandamus power that would prevent us from ordering

the court of appeals to correct its clear abuse of discretion, should we find one, with respect to the

live issue currently before that court. The appeals court has both the ability and the duty to take

corrective action that would resolve the parties’ “legally cognizable interest” in the issues. 16 A

decision on the merits of the issues presented would not be “advisory.” Not even close.


other person—is the respondent.”). Here, the respondent is the court of appeals, and that court’s error, if any, is not
only presently within that court’s jurisdiction to correct but also only within that court’s jurisdiction to correct. The
Court’s statement that a mandamus writ could only “instruct the court of appeals to instruct the trial court to vacate an
interlocutory order that no longer exists” is wrong. See ante at 17 n.19. A mandamus writ, if any, could properly
require the court of appeals to vacate its own order and correct its error in the proceedings over which it currently has
jurisdiction, and the court’s compliance with our directive would indisputably affect the parties’ rights and interests.
     The Court’s adequate-appellate-remedy discussion further reflects its confusion about the mandamus relief Panda
seeks and the relief we could issue. See id. at 17-18, 17 n.19. Requiring an adequate appellate remedy is a prudential
constraint on issuance of a mandamus writ in the first instance, but adequacy of an appellate remedy is not implicated
when the mandamus petition questions whether an appeals court has erroneously granted mandamus relief. See In re
Panchakarla, 602 S.W.3d 536, 539, 541 (Tex. 2020) (orig. proceeding) (concluding the court of appeals abused its
discretion in issuing a writ of mandamus). There is no appeal from an erroneously issued mandamus writ; the only
question is whether the court of appeals abused its discretion in granting mandamus relief. See In re Am. Homestar
of Lancaster, Inc., 50 S.W.3d 480, 483 (Tex. 2001) (orig. proceeding) (“If the trial court did not abuse its discretion,
then the court of appeals erred in granting mandamus relief.”).
    14
       See TEX. GOV’T CODE § 22.002; In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135 (Tex. 2004) (orig.
proceeding) (citing Walker v. Packer, 827 S.W.2d 833, 834 (Tex. 1992) (orig. proceeding)).
    15
         See In re Am. Homestar, 50 S.W.3d at 483.
    16
       The mandamus cases the Court cites in support of its “procedural mootness” theory are all procedurally
distinguishable. None of those cases involve allegations that the court of appeals injected error into the case by
erroneously granting mandamus relief. Indeed, none challenged a court of appeals’ action at all. See In re State, 489
S.W.3d 454, 457 (Tex. 2016) (orig. proceeding) (Brown, J., concurring) (noting an intervening United States Supreme
Court decision mooted a mandamus petition challenging the trial court’s order); In re Uresti, 377 S.W.3d 696, 696
(Tex. 2012) (orig. proceeding) (per curiam) (holding an election’s conclusion mooted a mandamus petition


                                                           4
           This conclusion is not driven by the public’s interest in the issues raised here, but those

interests are consequential and amplify the increasing necessity of answering the legal questions

properly before the Court.            One of our principal missions is to decide cases of statewide

importance, 17 and the public always benefits when we do our job. The public’s interest in an

expeditious resolution of this dispute has long been championed by both sides of the case. It is not

a novel concern for the Court or even for this case. As for the concurrence’s suggestion that the

Court should “stick to deciding cases,” 18 I wholeheartedly agree. Let’s start by deciding this one.




                                                                  ____________________________________
                                                                  Eva M. Guzman
                                                                  Justice


OPINION DELIVERED: March 19, 2021



challenging a trial court’s temporary injunction regarding the candidates on the ballot); Republican Party of Tex. v.
Dietz, 940 S.W.2d 86, 94 (Tex. 1997) (orig. proceeding) (holding this Court’s stay order provided relator “all the relief
to which it was entitled” and thus mooted a mandamus petition challenging a trial court’s temporary injunction); Dow
Chem. Co. v. Garcia, 909 S.W.2d 503, 505 (Tex. 1995) (orig. proceeding) (holding removal to federal court of a
severed cause mooted a mandamus petition challenging the trial court’s severance order because even if the Court
ordered the trial court to rescind its severance order, neither this Court nor the trial court could force the federal court
to remand the case); In re Salverson, 01-12-00384-CV, 2013 WL 557264, at *1 (Tex. App.—Houston [1st Dist.] Feb.
14, 2013, orig. proceeding) (per curiam) (mem. op.) (holding a trial court’s final judgment mooted a mandamus
petition challenging a trial court’s interlocutory order); In re Gee, 01-05-00851-CV, 2006 WL 2640989, at *1 (Tex.
App.—Houston [1st Dist.] Sept. 11, 2006, orig. proceeding) (per curiam) (mem. op.) (same); In re Alexis, 05-97-
01916-CV, 1998 WL 564933, at *1 (Tex. App.—Dallas Sept. 8, 1998, orig. proceeding) (not designated for
publication) (same). The Court’s failure to appreciate the distinction has led its analysis astray.
    17
        Cf. TEX. GOV’T CODE 22.001(a) (“The supreme court has appellate jurisdiction, except in criminal law matters,
of an appealable order or judgment of the trial courts if the court determines that the appeal presents a question of law
that is important to the jurisprudence of the state.”); In re Newton, 146 S.W.3d 648, 650 (Tex. 2004) (orig. proceeding)
(stating that the legality of a temporary restraining order preventing a political action committee from contributing to
candidates for state election races raised an issue of statewide importance warranting mandamus review); In re State
Bar of Tex., 113 S.W.3d 730, 733 (Tex. 2003) (orig. proceeding) (exercising mandamus jurisdiction because a state
district court’s interference with the Board of Disciplinary Appeals’ jurisdiction to regulate legal practice raised an
issue of statewide importance).
    18
         Ante at 3 (BLACKLOCK, J., concurring).

                                                             5